DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,120,235. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Patent ‘235 claim:
Regarding claim 1, a method comprising:
activating a camera on a mobile device, wherein the mobile device includes a display;
displaying a first alignment graphic on the display;
in response to the detected alignment of the unique product code with the first alignment graphic on the display, capturing an image of the unique product code;
transmitting the image of the unique product code to a remote server disposed on a network;
processing, by the remote server, the image of the unique product code against a database including instructions associated with the unique product code;
selecting, by the remote server, the instructions associated with the unique product code, wherein the instructions are associated with the medical testing device;
transmitting, by the remote server, the instructions to the mobile device;
displaying a second alignment graphic on the display;
detecting an alignment of an alignment target provided on the medical testing device with the second alignment graphic; and
in response to the detected alignment of the alignment target with the second alignment graphic on the display, capturing an image of the medical testing device (see claim 1 of Patent ‘235); and
The claim of the instant application lacks the teaching of detecting an alignment of a unique product code of a medical testing device with the first alignment graphic. 
One of ordinary skill in the art would have readily recognized that providing the claims of the instant application with detecting an alignment of a unique product code of a medical testing device with the first alignment graphic would have been beneficial since the detection would ensure that the proper elements are in place to allow subsequent steps to be performed in accordance.  Therefore it would be have been obvious at the time the time the invention was made to modify the teachings of the claims of the Patent ‘235 to arrive at the claims of the instant application.
regarding claim 11, a system comprising:
a mobile device including a display and a mobile device application, wherein the mobile device application is configured to:
activate a camera on the mobile device;
display a first alignment graphic on the display;
detect an alignment of a unique product code of a medical testing device with the first alignment graphic;
in response to the detected alignment of the unique product code with the first alignment graphic on the display, capture an image of the unique product code; and
transmit the image of the unique product code to the remote server;
wherein the remote server is configured to:
process the image of the unique product code against a database including instructions associated with the unique product code;
select the instructions associated with the unique product code, wherein the instructions are associated with the medical testing device;
transmit the instructions to the mobile device;
wherein the mobile device is further configured to: display a second alignment graphic on the display;
detect an alignment of an alignment target provided on the medical testing device with the second alignment graphic; and
in response to the detected alignment of the alignment target with the second alignment graphic on the display, capture an image of the medical testing device.
The claim of the instant application lacks the teaching of a remote server disposed on a network. 
One of ordinary skill in the art would have readily recognized that providing the claims of Patent ‘235 with a remote server disposed on a network would have been beneficial considering the purpose of server would provide hosting and controlling functionality to the overall system thereby promoting efficiency.  Therefore it would have been obvious at the time the invention was made to modify the teachings of the claims of Patent ‘235 to arrive at the claims of the instant application.

Allowable Subject Matter
Claims 1-20 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a method comprising:
activating a camera on a mobile device, wherein the mobile device includes a display;
displaying a first alignment graphic on the display;
detecting an alignment of a unique product code of a medical testing device with the first alignment graphic;
in response to the detected alignment of the unique product code with the first alignment graphic on the display, capturing an image of the unique product code;
transmitting the image of the unique product code to a remote server disposed on a network;
processing, by the remote server, the image of the unique product code against a database including instructions associated with the unique product code;
selecting, by the remote server, the instructions associated with the unique product code, wherein the instructions are associated with the medical testing device;
transmitting, by the remote server, the instructions to the mobile device;
displaying a second alignment graphic on the display;
detecting an alignment of an alignment target provided on the medical testing device with the second alignment graphic; and
in response to the detected alignment of the alignment target with the second alignment graphic on the display, capturing an image of the medical testing device;
regarding claim 11,
a system comprising:
a remote server disposed on a network; and
a mobile device including a display and a mobile device application, 
wherein the mobile device application is configured to:
activate a camera on the mobile device;
display a first alignment graphic on the display;
detect an alignment of a unique product code of a medical testing device with the first alignment graphic;
in response to the detected alignment of the unique product code with the first alignment graphic on the display, capture an image of the unique product code; and
transmit the image of the unique product code to the remote server;
wherein the remote server is configured to:
process the image of the unique product code against a database including instructions associated with the unique product code;
select the instructions associated with the unique product code, wherein the instructions are associated with the medical testing device;
transmit the instructions to the mobile device;
wherein the mobile device is further configured to: display a second alignment graphic on the display;
detect an alignment of an alignment target provided on the medical testing device with the second alignment graphic; and
in response to the detected alignment of the alignment target with the second alignment graphic on the display, capture an image of the medical testing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:0am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





August 27, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876